Citation Nr: 0720533	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active service from December 1984 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

In the present case, the RO's Supplemental Statement of the 
Case was issued in December 2005.  Subsequent to that time, 
the veteran has on two occasions submitted a private 
treatment report from November 2005, most recently in January 
2006.  During his April 2006 video conference hearing, 
however, he clearly stated that he wanted to waive RO 
consideration of this medical record.  38 C.F.R. 
§ 20.1304(b).  


FINDINGS OF FACT

1.  A June 2005 VA examination revealed air conduction pure 
tone thresholds of 53.75 decibels in both ears and speech 
recognition ability of 84 percent, also in both ears.  

2.  A December 2005 VA examination revealed average pure tone 
thresholds of 53.75 decibels in the right ear and 52.5 
decibels in the left ear, as well as speech recognition 
ability of 80 percent in the right ear and 90 percent in the 
left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him VA 
examinations addressing his bilateral hearing loss.  

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  During his April 2006 hearing, the veteran 
suggested that he would "immediately get the additional-the 
other parts of that evidence out to" the Board.  To date, 
however, the veteran has submitted only a January 2007 letter 
praising the VA Medical Center (VAMC) in Salt Lake City.  He 
has not indicated ongoing treatment subsequent to his VA 
examinations and all medical treatment discussed during the 
hearing has been documented in the claims file.  The Board 
thus finds that no further action is warranted to obtain 
additional evidence.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2005 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  Here, the noted VCAA letter was issued prior to 
the appealed July 2005 rating decision, thus posing no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in the 
appealed July 2005 rating decision that he had been assigned 
a zero percent evaluation for bilateral hearing loss as of 
July 1994.  Subsequently, in a March 2006 letter, the RO 
provided further detail regarding VA's procedures of 
assigning both disability ratings and effective dates for 
those ratings.  The Board finds that these actions satisfy 
VA's requirements in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.

In the present case, the RO granted service connection for 
bilateral hearing loss in a January 1995 rating decision in 
view of worsening hearing acuity during service.  A zero 
percent evaluation was assigned, effective from July 1994.



On the authorized audiological evaluation conducted in 
conjunction with a June 2005 VA examination (conducted at a 
private facility), pure tone thresholds upon air conduction 
testing, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
55
60
LEFT
30
55
65
65

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 53.75 decibels in the both ears.  The 
examiner also conducted bone conduction testing, which 
revealed the following results:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
60
60
LEFT
25
65
60
60

The Board notes that the average thresholds from this testing 
were 55 decibels in the right ear and 52.5 decibels in the 
left ear.  However, the examiner indicated that the air 
conduction study was "better than a bone conduction study to 
reflect the claimant's hearing loss."  Speech audiometry 
testing revealed speech recognition ability of 84 percent in 
both ears.  The examiner also noted that the "level of 
presentation" was 85 dBHL in the right and 80 dBHL in the 
left ear.

The claims file contains a November 2005 private audiological 
report, which includes audiographs for both ears, without 
accompanying numerical findings; and speech audiometry 
findings of 72 percent and 40 percent in the right ear and 92 
percent and 80 percent in the left ear.  The Board notes that 
none of this testing has been shown to conform to the testing 
requirements of 38 C.F.R. § 4.85, and it will not be further 
considered for rating purposes.  

A second VA examination was conducted in December 2005, and 
this examination revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
60
60
LEFT
30
55
60
65

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 53.75 decibels in the right ear and 52.5 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 80 percent in the right ear and 
90 percent in the left ear.  This testing was noted to reveal 
a mild to severe sensorineural hearing loss in both ears.

Because of the significant variances of the results between 
the two VA examinations in this case, the Board has applied 
the results of both examinations to determine the appropriate 
evaluation.  

The June 2005 examination revealed air conduction pure tone 
thresholds of 53.75 decibels in both ears and speech 
recognition ability of 84 percent, also in both ears.  This 
equates to Level II hearing loss in both ears.  Applying 
these designations under Table VII, a zero percent evaluation 
is warranted.

The Board would point out that the bone conduction testing 
results revealed a slightly higher average pure tone 
threshold (55 decibels) in the right ear, but Level II 
hearing loss contemplates a pure tone threshold of 50 to 57.  
As such, application of this threshold, as opposed to the 
53.75 decibel threshold, would not produce a different 
result.  Moreover, the bone conduction testing revealed a 
lower average pure tone threshold of 52.5, and in any event 
the examiner suggested that such testing was less useful for 
a disability determination than the air conduction testing.

The December 2005 VA examination revealed average pure tone 
thresholds of 53.75 decibels in the right ear and 52.5 
decibels in the left ear, as well as speech recognition 
ability of 80 percent in the right ear and 90 percent in the 
left ear.  This equates to Level IV hearing loss in the right 
ear and Level II hearing loss in the left ear.  Applying 
these designations under Table VII, a zero percent evaluation 
is warranted.

Additionally, the Board notes that the veteran's hearing loss 
findings do not fall into either of the "exceptional 
patterns" contemplated by 38 C.F.R. § 4.86, rendering the 
provisions of that regulation inapplicable.  

Overall, there exists no schedular basis for a compensable 
evaluation for bilateral hearing loss.  The veteran has also 
submitted no evidence showing that his service-connected 
hearing loss has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of, or indeed any, 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has acknowledged the veteran's lay contentions of 
the severity of his hearing loss from his lay statements and 
from his April 2006 hearing testimony.  The claims file also 
includes statements from several other lay witnesses to this 
effect, received in June 2005.  These lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation for bilateral 
hearing loss.  The veteran's claim for a compensable 
evaluation must therefore be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


